Citation Nr: 1012222	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that bilateral hearing loss was present in-
service, sensorineural hearing loss manifested to a 
compensable degree in the first post-service year, or that a 
current bilateral hearing loss disability is related to 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability, the degree of disability, 
and the effective date of any disability benefits.  The 
appellant must also be notified of what specific evidence he 
is to provide and what evidence VA will attempt to obtain.  
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
September 2007, prior to the November 2007 rating decision, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing the assignment 
of disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, 
the Board finds that even if the above letter failed to 
provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim after reading the above 
letter as well as the rating decision and the statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 338 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, in his 
August 2007 claim the Veteran did not list any post-service 
treatment for his bilateral hearing loss, the claimant did 
not provide this information at any time following the 
September 2007 request for the location of his post-service 
treatment records, and in a subsequent October 2007 
statement he notified VA that he had no other evidence to 
provide VA in support of his claim for service connection 
for bilateral hearing loss.  Therefore, VA has not 
undertaken any development in this appeal except to provide 
the Veteran with a VA examination.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991) (holding that "the duty to assist 
is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the purtative evidence."); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  In 
this regard, the record shows that the Veteran was afforded 
a VA examination in November 2007 which is adequate to 
adjudicate the claim because the examiner provided a medical 
opinion as to the origin of the Veteran's disability as well 
as a rationale for this opinion after a review of the record 
on appeal and an examination of the claimant.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet App 303 
(2007).  Moreover, the examiner considered the Veteran's 
report of in-service noise exposure as well as his report of 
a lack of post service occupational and recreational noise 
exposure.    

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently 
part of the claim's file.  Hence, VA has fulfilled its duty 
to assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his bilateral hearing loss was 
caused by his job working on aircraft electronics on flight 
lines, including on an aircraft carrier, while on active 
duty.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that audiological examinations conducted in 
August 1963, July 1965, and June 1967, when these tests 
results are converted to ISO units so as to conform to post-
October 31, 1967, audiological testing criteria, showed the 
Veteran had increased audiological thresholds.  In addition, 
the Veteran's service personnel records show that he was an 
electronics mechanic and served with a helicopter anti-
submarine squadron.  Moreover, the Veteran is both competent 
and credible to report on the fact that he had exposure to 
loud noise while on active duty.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, the 
Board will concede that the Veteran had acoustic trauma 
while on active duty. 

However, while the audiological evaluation conducted in 
August 1963, July 1965, and June 1967 documented increased 
audiological thresholds, they do not show the Veteran had 
hearing loss in either ear as defined by 38 C.F.R. § 3.385.  
In addition, it is noted that, aside from the August 1963 
examination, the majority of thresholds at these 
examinations do not exceed 20 decibels.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Moreover, service treatment 
records were otherwise negative for complaints, diagnoses, 
or treatment for hearing loss in either ear.  In fact, 
despite the Veteran having undergone examinations in August 
1961, February 1962, August 1963, May 1965, June 1967, and 
February 1968, as well as at the April 1968 separation 
examination, the claimant did not report a problem with 
hearing loss at any of these examinations.  Furthermore, his 
whispered voice testing at these examinations, including the 
April 1968 separation examination, was 15/15.  Accordingly, 
entitlement to service connection for bilateral hearing loss 
based on in-service incurrence must be denied despite the 
fact that the Veteran was exposed to acoustic trauma while 
on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that there is no evidence in the record of 
the Veteran having compensable sensorineural hearing loss 
within one year of service separation.  Accordingly, 
entitlement to service connection for bilateral hearing loss 
based on a presumptive basis must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of 
time between the Veteran's separation from active duty in 
1968 and first being diagnosed with bilateral hearing loss 
at the 2007 VA examination to be compelling evidence against 
finding continuity.  Put another way, the almost four decade 
gap between the Veteran's discharge from active duty and the 
first evidence of the claimed disorder weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, 
that the Veteran is competent to give evidence about what he 
sees and feels; for example, the claimant is competent to 
report that he had problems with hearing people talk since 
service.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  The Board also acknowledges that the 
Veteran's wife and representative are competent to give 
evidence about what they see; for example, the Veteran's 
wife is competent to report, as she did in her October 2007 
statement, that the Veteran had difficulty hearing her and 
his children since service and that he kept the TV and radio 
very loud also since this time.

However, upon review of the claim's folder, the Board finds 
that the Veteran's, his wife's, and his representative's 
assertions that the claimant has had his current hearing 
loss disability since service are not credible.  In this 
regard, the Veteran, his wife's, and his representative's 
claims are contrary to what is found in the in-service and 
post-service medical records including the April 1968 
examination in which he did not report a history of hearing 
trouble and on which he scores a 15/15 on whispered voice 
testing.  In these circumstances, the Board gives more 
credence and weight to the medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for any 
of the claimed disorder for almost four decades following 
his separation from active duty, than the Veteran's, his 
wife's, and his representative's claims.  Therefore, 
entitlement to service connection for bilateral hearing loss 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's bilateral hearing loss and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, the November 2007 VA audiological 
examiner opined that it was not.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

As to the Veteran's, his wife's, and his representative's 
assertions that the claimant's bilateral hearing loss was 
caused by his military service, including his in-service 
noise exposure, the Board finds that this condition may not 
be diagnosed by its unique and readily identifiable features 
because special equipment and testing is required to 
diagnose hearing loss as defined by 38 C.F.R. § 3.385 and 
therefore the presence of the disorder is a determination 
"medical in nature" and not capable of lay observation.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board 
finds that their opinions that bilateral hearing loss being 
caused by service not credible.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).   Moreover, the Board also places greater probative 
value on the November 2007 VA examiner's opinion which found 
that this disability was not caused by his military service 
after an examination of the claimant and a review of the 
record on appeal than the Veteran's, his wife's, and his 
representative's claims.

Based on the discussion above, the Board also finds that 
service connection for bilateral hearing loss is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal 
association or link between the post-service disorder and an 
established injury, disease, or event of service origin.  
See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Service connection for a bilateral hearing loss disability 
is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


